Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected as being vague and indefinite when it recites “and in R1, R2 and R3, at least one piece of –CH2- may be replaced by -O-, -S-, -COO-, or –OCO-” (emphasis added) and “and in X1, X2 and X3, at least one piece of –CH2- may be replaced by -O-, -S-, -COO-, or –OCO-” (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 2 fails to particularly point out and distinctly claim that at least one –CH2- group may be replaced by the listed groups. 

Claim 2 is rejected as being vague and indefinite when it twice recites “at least one piece of –CH2CH2- may be replaced by –CH=CH-, -CF=CF- or” (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 2 fails to 2CH2- group may be replaced by the listed groups. 

Claim 4 is rejected as being vague and indefinite when it recites “and in R4, at least one piece of –CH2- may be replaced by -O-, -S-, -COO-, or –OCO-” (emphasis added) and “and in X4, at least one piece of –CH2- may be replaced by -O-, -S-, -COO-, or –OCO-” (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 4 fails to particularly point out and distinctly claim that at least one –CH2- group may be replaced by the listed groups. 

Claim 4 is rejected as being vague and indefinite when it twice recites “at least one piece of –CH2CH2- may be replaced by –CH=CH-, -CF=CF- or” (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 4 fails to particularly point out and distinctly claim that at least one –CH2CH2- group may be replaced by the listed groups. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,633,589. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding mixture containing said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in an optical device, characterized in that said liquid crystal composition contains a chiral agent with a combination of the achiral components of the present formulae (1). (2) and (3). Although the ‘589 claims do not expressly state that the claimed liquid crystal composition has a liquid crystal phase optically exhibiting isotropy with a certain dielectric dissipation factor, since the claimed liquid crystal composition contains the exact component compounds, it inherently possesses those claimed capabilities and properties. 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/436,944 ( corresponding to U.S. Patent Application Publication No. 2019/0375988). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding mixture containing said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in an optical device, characterized in that said liquid crystal composition contains a chiral agent with a combination of the achiral components of the present formulae (1). (2) and (3). Although the 16/436,944 claims do not expressly state that the claimed liquid crystal composition .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/313,467 ( corresponding to U.S. Patent Application Publication No. 2019/0316036). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding mixture containing said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in an optical device, characterized in that said liquid crystal composition contains a chiral agent with a combination of the achiral components of the present formulae (1). (2) and (3). Although the 16/313,467 claims do not expressly state that the claimed liquid crystal composition has a liquid crystal phase optically exhibiting isotropy with a certain dielectric dissipation factor, since the claimed liquid crystal composition contains the achiral & chiral component compounds, it inherently possesses those claimed capabilities and properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. (U.S. Patent 9,738,831). 
Yamamoto et al. discloses a liquid crystal composition, the corresponding mixture containing said liquid crystal composition, as well as the corresponding use 
    PNG
    media_image1.png
    164
    401
    media_image1.png
    Greyscale
 (column 11, line 30), at least one achiral component inclusive of the present formula (2), as represented by 
    PNG
    media_image2.png
    168
    762
    media_image2.png
    Greyscale
 (column 2, line 50),  and at least one achiral component inclusive of the present formula (3), as represented by 
    PNG
    media_image3.png
    137
    434
    media_image3.png
    Greyscale
 (column 7, line 50). In fact, several examples therein illustrate the aforementioned combination, such as Example 5A (beginning in column 112, line 9+), which illustrates the combination of at least one compound inclusive of the compound of the present formula (1) as represented by
    PNG
    media_image4.png
    142
    644
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    434
    638
    media_image5.png
    Greyscale
(columns 115-116), at least one compound inclusive of the compound of the present formula (2) as represented by 
    PNG
    media_image6.png
    523
    643
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    138
    640
    media_image7.png
    Greyscale
(columns 115-116) and 
    PNG
    media_image8.png
    287
    645
    media_image8.png
    Greyscale
(columns 113-114), and at least one compound inclusive of the compound of the present formula (3) as represented by 
    PNG
    media_image9.png
    296
    642
    media_image9.png
    Greyscale
 (columns 111-112) and 
    PNG
    media_image10.png
    141
    656
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    839
    671
    media_image11.png
    Greyscale
(columns 113-114). 
Although Yamamoto et al. does not specify the claimed dielectric dissipation factor, since a composition of matter is claimed, and et al. Yamamoto discloses the claimed component compounds, it is asserted that the liquid crystal composition of Yamamoto et al. inherently possesses the recited dielectric dissipation factor, and that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722